PER CURIAM:
1, WRIT NOT CONSIDERED. Petitioner has not demonstrated that he sought review in the court of appeal before filing in this Court nor shown the “extraordinary circumstances” that would justify bypassing that level of review. See La.S.Ct.R. X § 5(b) (application seeking review of the action or inaction of a trial court in a case in which the court of appeal has supervisory jurisdiction but the applicant seeks to file directly in this court “will not ordinarily be considered by this court absent extraordinary circumstances”).